Citation Nr: 1316926	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  12-04 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral wrist disability.  

4.  Entitlement to service connection for a bilateral wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The Veteran testified at a hearing before the Board in March 2013.

The issue of entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD) being referred was raised at the Veteran's March 2013 hearing before the Board, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a bilateral wrist disability is REMANDED to the RO via the Appeals Management Center in Washington, D.C.



FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was last denied by a rating decision dated in April 2004.  The Veteran did not perfect an appeal of the denial.

2.  The evidence received since the April 2004 rating decision does not raise a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.

3.  Service connection for a back disability was last denied by a rating decision dated in April 2004.  The Veteran did not perfect an appeal of the denial.

4.  The evidence received since the April 2004 rating decision does not raise a reasonable possibility of substantiating the claim for service connection for a back disability.

5.  Service connection for a bilateral wrist disability was last denied by a rating decision dated in April 2004.  The Veteran did not perfect an appeal of the denial.

6.  The evidence received since the April 2004 rating decision is new and raises a reasonable possibility of substantiating the claim of service connection for a bilateral wrist disability.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a previously denied claim of service connection for bilateral hearing loss has not been received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).

2.  New and material evidence sufficient to reopen a previously denied claim of service connection for a back disability has not been received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  New and material evidence sufficient to reopen a previously denied claim of service connection for a bilateral wrist disability has been received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was provided the required notice in a letter dated April 2010.  The Veteran was advised in the April 2010 correspondence that his claims for hearing loss and a back disability were previously denied because there was no medical evidence that hearing loss and a back disability were incurred in, aggravated by, or caused by service and that new and material evidence was required to reopen the previously denied claims.  The letter advised the Veteran what constitutes new and material evidence and included the elements necessary to establish service connection on a direct basis.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran has been given ample time to respond to that notice and provide evidence that relates to the previously unestablished facts.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the January 2012 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.   In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  38 C.F.R. § 3.159 (c)(4)(iii) (2012).  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).



New and Material Evidence

The Veteran originally submitted a claim of entitlement to service connection for bilateral hearing loss, a back disability, and a bilateral wrist disability in July 2003.  The claims were denied by the RO in a rating decision dated in April 2004.  Notice of the denial and notice of appellate rights were provided at that time.  The Veteran did not perfect an appeal of that decision and the RO decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).  As a result, service connection for bilateral hearing loss, a back disability, and a bilateral wrist disability may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012); Manio v. Derwinski, 1 Vet. App. 140 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).

Evidence is considered new if it was not of record at the time of the last final disallowance of the claims.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claims.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a) (2012).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Bilateral Hearing Loss

At the time of the prior final denial, the evidence before VA consisted of service medical records, private treatment reports from various providers including F. O'Cleireachain, M.D., L. Ierides, M.D., M. Rounseville, D.O., and P. Pierce, M.D.; a statement from the Veteran; and a VA audiometric examination report dated in October 2003.  

The service medical records do not show any complaints, findings, or treatment for hearing loss and do not include any audiometric findings.  The Veteran's September 1943 induction examination and December 1945 separation examination show that that Veteran obtained scores of 15/15 on whispered voice tests.

None of the private treatment reports show any complaints, findings, or treatment for any hearing loss complaints.  

The Veteran's September 2003 statement indicates that he was exposed to acoustic trauma in service while loading five-inch guns without any hearing protection.  

At an October 2003 VA audiometric examination, the Veteran reported excessive noise exposure from loading five-inch guns while in the Navy and from 40 millimeter guns overhead.  He also reported occupational noise exposure from work in the construction and plumbing industries and recreational noise exposure from tool use and shooting.  Audiometric testing shows puretone thresholds of 20, 35, 40, 65, and 70 decibels at 500, 1000, 2000, 3000, and 4000 Hertz for the right ear, and 20, 30, 45, 60, and 70 decibels at 500, 1000, 2000, 3000, and 4000 Hertz for the left ear.  Speech recognition scores were 94 percent for the right and left ears.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss and noted that the audiometric test results were consistent with cochlear damage caused by excessive noise exposure and presbycusis or age-related hearing loss.  The examiner opined that the Veteran's hearing loss was attributable to post-service occupational and recreational noise exposure rather than to acoustic trauma suffered during service.  

The RO denied the claim in an April 2004 rating decision.  The basis of the denial of the claim of service connection for bilateral hearing loss was that there was no evidence that a hearing loss disability that occurred in or was aggravated or caused by the Veteran's active duty service.  

The Veteran submitted a claim to reopen his claim for service connection for bilateral hearing loss in March 2010.  Evidence associated with the claims file since the final prior denial consisted of VA outpatient treatment reports dated from May 2010 to January 2012; private radiology reports dated in March 2001 and April 2009; a VA examination report dated in June 2010; several lay statements from the Veteran and his family members; and a March 2013 Board hearing transcript.

The VA treatment reports are new in that they were not of record at the time of the previous denial.  However, they are not material.  Although the records show treatment for hearing loss, the records do not contain any opinion relating the claimed hearing loss disability to the Veteran's active duty service.  The fact that the Veteran had a hearing loss disability was known at the time of the previous denial, thus evidence demonstrating a current diagnosis of bilateral hearing loss is cumulative.  

The private radiology reports are new in that they were not of record at the time of the previous denial.  However, they are not material.  The records are unrelated to treatment for hearing loss.  

The June 2010 VA examination report is new in that it was not of record at the time of the previous denial.  However, it is not material.  The report is unrelated to the issue of hearing loss.

The lay statements from the Veteran and his family members are new in that they were not of record at the time of the previous denial.  However, they are not material.  The lay statements from the Veteran's family members are unrelated to the issue of hearing loss.  The statements of the Veteran's show that the Veteran was diagnosed with hearing loss at VA in 2010.  The fact that the Veteran had a hearing loss disability was known at the time of the previous denial, thus evidence demonstrating a current diagnosis of bilateral hearing loss is cumulative.  
  
The testimony from the Veteran and his spouse is new in that it was not of record at the time of the previous denial.  However, it is not material.  The Veteran testified that he was exposed to loud guns in service and has had hearing loss problems since that time.  His spouse testified that the Veteran cannot hear anything even with the use of his hearing aids.  The fact that the Veteran had a hearing loss disability and was exposed to loud noises in service was known at the time of the previous denial, thus evidence demonstrating a current diagnosis of bilateral hearing loss and a report of service noise exposure is cumulative as these are facts that were known at the time of the prior denial.  

The evidence submitted since the last final denial falls short of raising a reasonable possibility of substantiating the claim.  To create a reasonable possibility of substantiating the claim of service connection for a hearing loss disability, there must be some new evidence that the claimed disability was caused or aggravated by active duty service.

Without some new evidence tending to show that the Veteran's claimed bilateral hearing loss was caused or aggravated by his active duty service, the claim of entitlement to service connection for bilateral hearing loss cannot be reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The new evidence received is cumulative of evidence already of record at the time of the prior denial and is not material.  Thus, in the absence of new and material evidence, the Veteran's claim is not reopened.

In summary, the evidence submitted since the last final denial falls short of raising a reasonable possibility of substantiating the claim.  To create a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss, there must be some new evidence that the claimed disability was caused or aggravated by active duty service.  Therefore, the claim is note reopened.

Back Disability

At the time of the prior final denial, the evidence before VA consisted of service medical records, private treatment reports from various providers including F. O'Cleireachain, M.D., L. Ierides, M.D., M. Rounseville, D.O., and P. Pierce, M.D.; a statement from the Veteran; and a VA audiometric examination report dated in October 2003.  

The service medical records do not show any complaints, findings, or treatment for a back injury or any complaints related to the Veteran's back.

The private treatment reports from Dr. Pierce show a report of arthritis that manifested as pain in his back in October 1992.  

The records from Dr. Rounseville show a report of chronic back pain since 1979 and a diagnosis of severe lumbar strain with continued pain.  

The other private treatment reports of record at the time of the April 2004 denial were unrelated to the issue of service connection for a back disability.  

The Veteran indicated in a September 2003 statement that he injured his back in service several times and has had trouble with his back since service.  

The October 2003 VA audiometric examination report is unrelated to the issue of service connection for a back disability.   

The RO denied the claim in an April 2004 rating decision.  The basis of the denial of the claim of service connection for back disability was that there was no evidence that a back disability occurred in or was aggravated or caused by the Veteran's active duty service.  

The Veteran submitted a claim to reopen his claim for service connection for a back disability in March 2010.  Evidence associated with the claims file since the final prior denial consisted of VA outpatient treatment reports dated from May 2010 to January 2012; private radiology reports dated in March 2001 and April 2009; a VA examination report dated in June 2010; several lay statements from the Veteran and his family members; and a March 2013 Board hearing transcript.

The VA treatment reports are new in that they were not of record at the time of the previous denial.  However, they are not material.  Although the records show complaints of back pain and an assessment of degenerative changes of the back, the records do not contain any opinion relating the claimed back disability to the Veteran's active duty service.  The fact that the Veteran had a back disability was known at the time of the previous denial, thus evidence demonstrating a current diagnosis of a back disability is cumulative.  

The private radiology reports are new in that they were not of record at the time of the previous denial.  However, they are not material.  The records are unrelated to a back disability.    

The June 2010 VA examination report is new in that it was not of record at the time of the previous denial.  However, it is not material.  The report is unrelated to the issue of service connection for a back disability.  

The lay statements from the Veteran and his family members are new in that they were not of record at the time of the previous denial.  However, they are not material.  The lay statements from the Veteran and his family members indicate that the Veteran injured his back in service and has suffered with back problems since that time.  The fact that the Veteran had a back disability which he believes was due to service was known at the time of the previous denial, thus evidence demonstrating a current disability is cumulative and reports of back symptomatology since service are facts that were known at the time of the prior denial.   

The testimony from the Veteran is new in that it was not of record at the time of the previous denial.  However, it is not material.  The Veteran's spouse did not offer testimony on the issue of a back disability.  The Veteran testified that he injured his back in service and has had trouble with his back since that time.  The fact that the Veteran reported back injuries in service was known at the time of the previous denial, thus evidence demonstrating a report of back injuries in service and trouble with back problems since that time are facts that were known at the time of the prior denial.  

The evidence submitted since the last final denial falls short of raising a reasonable possibility of substantiating the claim.  To create a reasonable possibility of substantiating the claim of service connection for a back disability there must be some new evidence that the claimed disability was caused or aggravated by active duty service.

Without some new evidence tending to show that the Veteran's claimed back disability was caused or aggravated by his active duty service, the claim of entitlement to service connection for a back disability cannot be reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The new evidence received is cumulative of evidence already of record at the time of the prior denial.  Thus, in the absence of new and material evidence, the Veteran's claim is not reopened.

In summary, the evidence submitted since the last final denial falls short of raising a reasonable possibility of substantiating the claim.  To create a reasonable possibility of substantiating the claim of service connection for a back disability, there must be some new evidence that the claimed disability was caused or aggravated by active duty service.  Therefore, the claim is not reopened.

Bilateral Wrist Disability

At the time of the prior final denial, the evidence before VA consisted of service medical records, private treatment reports from various providers including F. O'Cleireachain, M.D., L. Ierides, M.D., M. Rounseville, D.O., and P. Pierce, M.D.; a statement from the Veteran; and a VA audiometric examination report dated in October 2003.  

The service medical records do not show any complaints, findings, or treatment for a bilateral wrist disability.   

The private treatment reports do not show any complaints, findings, or treatment for any wrist complaints.  

The Veteran's September 2003 statement indicates that he "wore out" his wrists in service loading five-inch guns.  

The VA audiometric examination report is unrelated to the issue of service connection for a bilateral wrist disability.   

The RO denied the claim in an April 2004 rating decision.  The basis of the denial of the claim of service connection for a bilateral wrist disability was that there was no evidence of a wrist disability that occurred in or was aggravated or caused by the Veteran's active duty service.  

The Veteran submitted a claim to reopen his claim for service connection for a bilateral wrist disability in March 2010.  Evidence associated with the claims file since the final prior denial consisted of VA outpatient treatment reports dated from May 2010 to January 2012; private radiology reports dated in March 2001 and April 2009; a VA examination report dated in June 2010; several lay statements from the Veteran and his family members; and a March 2013 Board hearing transcript.

Because the evidence received since the prior denial was not previously of record, and because it addresses specifically the issue before the Board, the Board finds that the new evidence is material.  38 C.F.R. § 3.156 (2012).  Since the final prior denial, the Veteran has submitted evidence of treatment for complaints of wrist problems which was not shown at the time of the prior denial.  The Veteran has also submitted testimony that his bilateral wrist symptoms have bothered him since service.  The Veteran is competent as a lay person to provide testimony regarding continuity of symptoms and self-treatment.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (where a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that is medical in nature and is capable of lay observation).  Consequently, the Board concludes that the evidence is neither cumulative nor redundant, and that it raises a reasonable possibility of substantiating the claim.

Accordingly, the claim for service connection for a bilateral wrist disability is reopened.  To that extent only, the claim is allowed.  The claim for service connection for a bilateral wrist disability will be remanded for additional development.


ORDER

The application to reopen a claim of entitlement to service connection for bilateral hearing loss is denied.

The application to reopen a claim of entitlement to service connection for a back disability is denied.

New and material evidence has been received to reopen the claim of service connection for a bilateral wrist disability.  To that extent only, the claim is allowed.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the claim of service connection for a bilateral wrist disability can be reached.  

In initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  38 C.F.R. § 3.159(c) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The evidence of record indicates that the Veteran has sought treatment for complaints of wrist pain since service.  Moreover, the Veteran has alleged a continuity of symptomatology for that disability since service.  Consequently, the Veteran should be schedule for a VA examination to determine the etiology of the claimed disability.  

VA outpatient treatment reports dated through January 2012 have been associated with the claims file.  The VA records associated with the claims file show treatment for complaints of wrist pain.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

1.  Obtain the Veteran's VA treatment records dated since January 2012. 

2.  Schedule the Veteran for a VA examination to assess his claim of service connection for a bilateral wrist disability.  The examiner must review the claims file and note that review in the report.  The clinician should explain the basis for any opinion and base the opinion on sufficient facts or data with reference to medical literature, if possible.  In addition to the service medical records, the examiner should consider the Veteran's statements regarding his symptoms in service and his statements of continuous symptoms of wrist problems since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should specifically opine as to whether it is at least as likely as not (50 percent probability or greater) that any current bilateral wrist disability is related to the Veteran's active service.  

3.  Then, readjudicate the issue on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


